Citation Nr: 9912449	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.   97-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active military service with the United 
States Air Force from August 1979 to December 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied an increased 
evaluation in excess of 10 percent.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations, and precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (the Court), and additional development of the 
evidentiary record is necessary.

On January 12, 1998, while this appeal was pending before the 
Board, new regulations promulgated by VA for rating diseases 
of the cardiovascular system, to include hypertension, became 
effective.  38 C.F.R. §§ 4.100, 4.101, 1.102, 4.104; See 62 
FED REG 65207-65224 (December 11, 1997).  The modified rating 
schedules slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 FED REG 
65222 (December 11, 1997).  The holding of the Court in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), requires that 
the appellant's claim for an increased rating for 
hypertension be considered under both the old and the new 
criteria, and the most favorable version applied.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the appellant to 
identify all recent providers of 
treatment for hypertension.  All such 
records should be obtained. 

2.  Upon completion of the above, the 
appellant should be scheduled for VA 
examination to determine the severity of 
hypertension.  The claims folder must be 
made available examiner

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

4.  After completion of the above-
referenced development, the RO should 
readjudicate the issue presently 
certified for appeal to the Board with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should also consider whether either the 
new or the old version of the rating 
criteria for cardiovascular disorders is 
more favorable to his claim and apply the 
one more favorable.  If the benefit 
sought is not granted, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case, which 
includes the revised criteria for 
hypertension.  The case should then be 
returned to the Board after completion of 
the usual adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









